Citation Nr: 1107797	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD.  
Specifically, he contends he suffers from PTSD due to his 
experiences in Vietnam.  Service connection for PTSD requires: 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2010) (requiring that the diagnosis conform to 
the requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV); a link, established by medical evidence, between 
the Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  If the claimant's stressor is not related to combat, 
then his testimony alone is not sufficient to establish the 
occurrence of that stressor, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Thus, if the Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

Recently, the regulations regarding service connection for PTSD 
were amended to provide that if a stressor claimed by a Veteran 
is related to the Veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).

For purposes of this section, "fear of hostile military or 
terrorist activity" means that "a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.

In the instant case, the record is unclear as to whether the 
Veteran has a current diagnosis of PTSD conforming to the DSM-IV 
criteria.  In this regard, during the development of the 
Veteran's claim, he was provided a VA examination in September 
2010.  After a review of the claims file, and examination of the 
Veteran, the VA examiner found that the Veteran does not meet the 
DSM-IV criteria for a current diagnosis of PTSD.  

However, while VA treatment records contain a diagnosis of PTSD 
(see, e.g., December 2007, July 2009 VA psychiatry notes), the 
basis of these diagnoses is unclear.  Furthermore, the Board 
observes relevant VA treatment records have not been associated 
with the claims file.  For example, a December 2007 VA treatment 
note indicates the Veteran was previously evaluated by Dr. A. for 
PTSD and referred to the Mental Health Clinic for follow up.  
However, records related to Dr. A's evaluation have not been 
associated with the claims file.  Furthermore, the Board observes 
relevant treatment records dating from March 2008 through 
November 2008 are missing as well.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, any 
outstanding VA treatment records should be obtained and 
associated with the claims file.

As a final note, on remand, the Veteran should be provided with a 
copy of the latest version of 38 C.F.R. § 3.304(f) to comply with 
all due process requirements.  See generally 38 C.F.R. §§ 19.29, 
19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010). 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).

2.	Obtain all outstanding VA treatment 
records and reports from the St. Louis 
VAMC.  Specifically, records related to 
Dr. A's PTSD evaluation, treatment records 
for the period March through November 
2008, and the period as of October 2009 
should be obtained.  Efforts to obtain 
these records must be associated with the 
claims file and requests for these records 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


